DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 53-72 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 53, line 6, “the breast”, which may refer to “a breast” in lines 1 or 4: in line 4, in the phrase “a breast” replacing the word “a” with --the--), (claim 53, “a corrected image data”: deleting the word “a”), (claim 59, line 5, “a detector”: replacing “a” with --the--), (claim 59, line 6, “passing radiation”: inserting --the -- before “radiation”), (claim 61, “a corrected image data”: deleting the word “a”), (claim 62, line 1: replacing “comprise” with --comprising--), and (claim 64, line 2, “the elements”: deleting “the”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray radiation, does not reasonably provide enablement for the broad scope of “radiation.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “radiation” as being any radiation included in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "radiation", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included x-rays.  However, the scope of protection sought by the claims is "radiation" which includes any radiation in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the claimed invention, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention recites is “radiation” in general, which can include any radiation in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. However, the subject matter to which the subject matter pertains in the specification is x-ray radiation. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of "radiation", such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of "radiation", such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray radiation. However, there is no direction or guidance with regard to all spectrums of radiations in the broad scope of "radiation", such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing emission device, such as devices emitting cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all spectrums of radiation, there are devices for various radiations that do not exist, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray radiation, the specification does not enable one to make and/or use the claimed invention with other types of radiation, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by inserting "x-ray" before each instance of "radiation" in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 53-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10888292 (hereinafter USPN ‘292) in view of Stango et al. (WO 2014/176445; hereinafter Stango).

Regarding claim 53, USPN ‘292 claims a system for imaging a breast, the system comprising (claim 1, preamble): a radiation source (claim 1, par. 1 in the body of the claim); a compression paddle, wherein the compression paddle is configured to have a non-planar compression surface (par. 2); a detector configured to detect radiation emitted from the radiation source after passing through the compression paddle and the breast, wherein the detector includes a plurality of pixels (par. 3); and a memory and a processor operatively connected to the detector, wherein the memory stores instructions that, when executed by the processor, perform a set of operations, the operations comprising: receiving image data from the detector; accessing a correction map for the compression paddle; correcting the image data based on the correction map to generate a corrected image data; and generating an image of the breast based on the corrected image data (par. 4).
However, USPN ‘292 fails to claim a non-planar compression surface during compression of a breast. 
Stango teaches a non-planar compression surface during compression of a breast (par. 55). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘292 with the teaching of Stango, since one would have been motivated to make such a modification for better conformity (Stango: par. 55).  

Regarding claim 54, USPN ‘292 claims wherein the operations further comprise at least two of the following operations: upscaling the correction map based on an image size for the image; modifying the correction map by applying a squeeze factor; modifying the correction map for a projection angle and a paddle shift; and modifying the correction map based on a magnification (claim 2).

Regarding claim 55, USPN ‘292 claims wherein modifying the correction map based on magnification is based at least in part on a height of the compression paddle (claim 3).

Regarding claim 56, USPN ‘292 claims wherein the correction map is represented as a matrix, wherein elements of the matrix represent correction values for a corresponding pixel of the detector (claim 4).

Regarding claim 57, USPN ‘292 claims wherein the elements of the matrix include values for scaling a brightness value of the corresponding pixel of the detector (claim 5).

Regarding claim 58, USPN ‘292 claims wherein correcting the image data includes correcting the image data on a pixel-by-pixel level (claim 6).

Regarding claim 59, USPN ‘292 claims wherein the correction map is generated by a process comprising: filling the compression paddle with a liquid to create a filled paddle; placing the filled paddle on a substantially radiolucent surface, wherein the radiolucent surface covers an imaging area of a detector; passing radiation through the filled paddle and substantially radiolucent surface; detecting the radiation passed through the filled paddle and substantially radiolucent surface; generating a correction image based on the detected radiation; identifying an average pixel value over the correction image; and generating the correction map by dividing each pixel in the correction image by the average pixel value (claim 9).

Regarding claim 60, USPN ‘292 claims wherein generating the correction map further comprises generating a series of polynomial fits to represent the correction map (claim 10).

Regarding claim 61, USPN ‘292 claims a system for imaging a breast (claim 1, preamble), the system comprising: means for compressing the breast with a compression paddle , the compression paddle has a non-planar compression surface (claim 1, par. 2); radiation from a radiation source (par. 1); a detector for detecting the emitted radiation after the emitted radiation has passed through the breast and the compression paddle (par. 3); and means for receiving, from the detector, image data based on the detected radiation; accessing a correction map for the compression paddle; correcting the image data based on the correction map to generate a corrected image data; and generating an image of the breast based on the corrected image data (par. 4).

However, USPN ‘292 fails to claim a method with compressing the breast with a compression paddle such that, when the breast is compressed, the compression paddle has a non-planar compression surface; and while the breast is compressed, emitting radiation.
Stango teaches a method with compressing the breast with a compression paddle such that, when the breast is compressed, the compression paddle has a non-planar compression surface (par. 55); and while the breast is compressed, emitting radiation (par. 2).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘292 with the teaching of Stango, since one would have been motivated to make such a modification for more diagnosis better conformity (Stango: par. 55) and a better image.  

Regarding claim 62, USPN ‘292 claims at least two of the following operations: upscaling the correction map based on an image size for the image; modifying the correction map by applying a squeeze factor; modifying the correction map for a projection angle and a paddle shift; and modifying the correction map based on a magnification (claim 2).

Regarding claim 63, USPN ‘292 claims wherein the correction map comprises a polynomial fit to represent the correction map (claim 10).

Regarding claim 64, USPN ‘292 claims wherein the correction map is represented as a matrix, wherein the elements of the matrix represent correction values for a corresponding pixel of the detector (claim 4).

Regarding claim 65, Stango teaches wherein the compression surface includes a flexible material (par. 55).

Regarding claim 66, Stango teaches wherein the flexible material is a thin-film material (par. 55: gel-pad).

Claims 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘292 in view of Stango as applied to claim 61 above, and further in view of Karssemeijer et al. (US 7203348; hereinafter Karssemeijer). 

Regarding claim 67, USPN ‘292 as modified above suggests claim 61. 
However, USPN ‘292 fails to claim subsequent to receiving the image data, generating the correction map to correct for background variations in brightness. 
Karssemeijer teaches subsequent to receiving the image data, generating the correction map (col. 5:36-43) to correct for background variations in brightness (col. 4:57-65). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘292 with the teaching of Karssemeijer, since one would have been motivated to make such a modification for increasing accuracy of abnormality detection (Karssemeijer: col. 1:32-35). 

Regarding claim 68, Karssemeijer teaches wherein generating the correction map necessarily includes determining an average pixel value in the image data (col. 4:57-65; in order to create a mirror image).  

Regarding claim 69, Karssemeijer teaches wherein the correction map is a low-frequency correction (fig. 4; since process correction is not always necessary).  

Regarding claim 70, USPN ‘292 claims wherein the correction map comprises a polynomial fit to represent the correction map (claim 10).  

Claims 71-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘292 in view of Stango as applied to claim 61 above, and further in view of Wang et al. (US 2017/0251991; hereinafter Wang). 

Regarding claim 71, USPN ‘292 as modified above suggests claim 61. 
However, USPN ‘292 fails to claim wherein the compression surface includes a flexible material.  
Wang teaches wherein the compression surface includes a flexible material (par. 24).  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘292 with the teaching of Wang, since one would have been motivated to make such a modification for comfort (Wang: par. 25).

Regarding claim 72, Wang teaches wherein the flexible material is a thin-film material (par. 24).

Response to Arguments
Applicant’s arguments with respect to the Restriction Requirement have been considered but are moot in view of the claims as amended.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884